DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	The examiner agrees with the applicant that the prior art doesn’t teach: "displaying a range indicator that represents a range of values selectable for the first parameter positioned according to: (a) the particular location, and (b) a current value of the first parameter within the range of values; and displaying a current setting indicator, initially positioned at the particular location upon the range indicator, that represents the current value of the first parameter within the range of values." Therefore the examiner is removing the double patenting rejection to claims 1, 8 and 15 and allowing claims 1-20.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: in response to receiving the selection of the particular location, revealing, by the electronic device by at leastdisplaying a range indicator that represents a range of values selectable for the first parameter positioned according to: (a) the particular location, and (b) a current value of the first parameter within the range of values; and displaying a current setting indicator, initially positioned at the particular location upon the range indicator, that represents [[a]]the current value of the first parameter within the range of values
Regarding claim 8, the prior art doesn’t teach: in response to receiving the selection of the particular location, revealing, by the electronic device by at leastdisplaying a range indicator that represents a range of values selectable for the first parameter positioned according to: (a) the particular location, and (b) a current value of the first parameter within the range of values; and displaying a current setting indicator, initially positioned at the particular location upon the range indicator, that represents [[a]]the current value of the first parameter within the range of valuesrange indicator stationary; and adjusting the first parameter of the image based on the motion input to produce an adjusted image.

Regarding claim 15, the prior art doesn’t teach: in response to receiving the selection of the particular location, revealing, by the electronic device by at leastdisplaying a range indicator that represents a range of values selectable for the first parameter positioned according to: (a) the particular location, and (b) a current value of the first parameter within the range of values; and displaying a current setting indicator, initially positioned at the particular location upon the range indicator, that represents [[a]]the current value of the first parameter within the range of values.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KUBO US20050174590A1, PRENTICE US20050108645A1, INOMATA US20080297597A1, CHO US20090077497A1, GILLESPIE US20020191029A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612